DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 12/30/2021, claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed 12/30/2021 in regards to claim 1 on pgs 9-12 have been fully considered but they are not persuasive. Applicant has argued on these pages that previously applied art Rockwell in view of Anderson and Stapleford does not teach wherein in response to receiving the selection of the first responder mode from the plurality of modes configuring, by the automated external defibrillator, a network connectivity component of the automated external defibrillator to connect to a dedicated public safety network, applicant has argued that this feature is not taught and that the application of Rockwell in view of Anderson uses inappropriate hindsight reasoning. In response to this argument examiner points again to Rockwell for teaching an input component (Col 12, Ln 55-67, a user interface which allows for selections to be made, this aligns with receiving user input for the selection of a mode) and is configured to present on the display a menu to select mode of operation based on the operator of the device (Col 12 Ln 55- Col 13 Ln 64), this includes a general use mode where advanced features are gated (Col 4 Ln 1-13, Col 13 Ln 1-53) and a mode for first responders to use advanced features (Col 1 In 57- 62, Col 2 Ln 15-24 Advanced mode used by trained paramedics/first responders, Col 12 Ln 55-64; by teaching the mode selections .
	As a summary of the above argument, examiner considers that Rockwell teaches a user interface with the ability to select from a plurality of modes for different users, when considering this one of ordinary skill in the art would recognize that any number of modes may be customized and then selected from the menu by receiving user inputs in the AED system in Rockwell. Therefore, examiner then considers the additional features of the system as taught by Stapleford, Anderson, Kaib and Alameh to be readily implementable and that the user interface of Rockwell provides that the selection of each mode may be facilitated by receiving the selection from the user interface.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (examiner considers that at the time of invention the ability to customize and configure a user interface, such as that of the AED of Rockwell, is a routine and well-known process to one of ordinary skill in the art; Rockwell has shown that different operating modes may be advantageous so one of ordinary skill may desire to further customize/optimize modes of an AED device to add functionality).
	Applicant has further amended the claims to include matter from previously presented claim 6, rejected by Kaib, and added a limitation “wherein the set of core functions maintains the automated external defibrillator in a functional condition to administer a predetermined number of defibrillation cycles”. Applicant argues that this limitation overcomes the rejection of Kaib. Examiner considers when examining Kaib [0157]-[0160][0186]-[0197][0205]-[0208] that the defibrillation system is designed to enter a low power mode when the battery is below a threshold and to limit function to critical functions (i.e. heart activity monitoring and defibrillation shock delivery, Figs 11A&B), specific functions like storing charge on capacitors to allow for defibrillation [0207]-[0208] and the ability to set a threshold for when a battery nears its end of life, allow the system to remain functional in its core defibrillation function while operating on 
	Arguments on the claims 9 and 17 include similar reasoning to that stated above and as such claims 9 and 17 remain rejected. 
Applicant’s arguments with respect to claims 6 and 14 on pg. 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claims 7-8, 15-16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. These arguments are dependent on the above arguments regarding claims 1, 9, and 17 and thus are addressed in the above sections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell (US 6141584 A) in view of Anderson (US 20150024738 A1), Stapleford (US 20190200168 A1), Kaib (US 20170003356 A1) and Alameh (US 20160350553 A1).
	Regarding claims 1, 9, and 17, Rockwell et al. teaches an automated external defibrillator with a display (Fig. 7 display 22) an input component (Col 12, Ln 55-67); a network connectivity component which is configurable to connect to radio frequency transceivers and TCP/IP network communications (Fig 11; Col 5 Ln 1-17 AED may have radio frequency communications to transfer information; Col 9 Ln 15-39, the responder may connect the AED to a network for transferring patient chart data; Col 11 Ln 34-45, examiner notes here the device of Rockwell has the capability to connect, via radio frequency, to a wireless network and uses this feature to communicate with other devices); a processor (Col 4 Ln 40-67) and a memory comprising computer executable instructions (Col 4 Ln 40-67); this system is configured to present on the display a menu to select mode of operation based on the operator of the device (Col 12 Ln 55- Col 13 Ln 64), this includes a general use mode where advanced features are gated (Col 4 Ln 1-13, Col 13 Ln 1-53) and a mode for first responders to use advanced features (Col 1 In 57- 62, Col 2 Ln 15-24 Advanced mode used by trained paramedics/first responders, Col 12 Ln 55-64; by teaching the mode selections between these modes, the limitation of receiving the input of a first responder mode is taught, and generally selecting modes via a user interface is taught). Examiner notes that while Rockwell does not teach presenting the Internet of thing mode to be selected, Rockwell does use menus on the display to show multiple modes and to allow for selection of a mode, thus has the capability for presenting a plurality of modes. Examiner considers one of ordinary skill in the art would be able to further modify these menus through routine programming of the 
Rockwell does not teach an AED with an internet of things mode and configuring the wireless component to use a dedicated public safety network in the first responder mode (the AED of Rockwell is configurable to connect through RF transceivers to network for the transfer of data; this capability is used by the first responders to transfer data on the chain of medical response teams) or wherein after an amount of time, automatically switching, by the automated external defibrillator, from the first responder mode to the IoT mode; while in the IoT mode, providing, by the automated external defibrillator, an IoT status of the automated external defibrillator to an entity associated with the automated external defibrillator; wherein the IoT status comprises a battery status of a battery of the automated external defibrillator; determining, by the automated external defibrillator, that the battery status of the battery of the automated external defibrillator is at or below a threshold, in response to determining that the battery status 
The method of Anderson describes a method by which a device with a wireless connectivity component to transfer data over a network, wherein an aspect of this device is to enable wireless data transfer for better protection of first responders on an incident scene [0001]; with this in mind, examiner considers that the addition of the wireless switching of Anderson which includes configuring a device with wireless communications to use the network connectivity component to connect to a dedicated public safety network [0003-0005] [0033] to the first responder mode taught in Rockwell would be an obvious modification for one of ordinary skill in the art as applying a known technique to a known device to obtain predictable results. By applying this feature to the first responder mode of Rockwell the AED device may offer a communication system that “enables efficient determination of risks, which facilitates good decision making, as well as enabling efficient communication between stakeholders and efficient coordination of resources” [0002] and "to facilitate such public safety communications, 
Rockwell in view of Anderson does not teach wherein of the modes to select on the AED device, an Internet of things mode is presented (Rockwell teaches presenting modes to be selected in a menu but not the specific IoT mode) or wherein after an amount of time, automatically switching, by the automated external defibrillator, from the first responder mode to the IoT mode; while in the IoT mode, providing, by the automated external defibrillator, an IoT status of the automated external defibrillator to an entity associated with the automated external defibrillator; wherein the IoT status comprises a battery status of a battery of the automated external defibrillator; determining, by the automated external defibrillator, that the battery status of the battery of the automated external defibrillator is at or below a threshold, in response to determining that the battery status is at or below the threshold, reducing, by the automated external defibrillator, functionality of the automated external defibrillator to a set of core functions, wherein the set of core functions maintains the automated external defibrillator in a functional condition to administer a predetermined number of defibrillation cycles, and requesting, by the automated external defibrillator, from the 
Stapleford teaches an AED device (Fig 4) which uses an Internet of Things ("loT") operating mode [0094] (AED device uses tracking (MDAD device integrated with the AED [0031] Fig 4) via the internet in Stapleford and includes using an internet of things modes of use where the device is configured to use low power wide area network (LPWAN) [0092] such as loT network signals like NB-loT [0050], and EC-GSM-IOT [0092]), and, this mode of Stapleford could readily be implemented on the AED computer system of Rockwell to be selectable from a plurality of modes to offer additional functionality. Further, Stapleford teaches wherein after an amount of time, automatically switching, by the automated external defibrillator, from the active mode to the IoT mode [0050] [0053] (the AED switches to its IoT power saving mode after communication signals are finished); while in the IoT mode, providing, by the automated external defibrillator, an IoT status of the automated external defibrillator to an entity associated with the automated external defibrillator (the network connectivity component periodically reports [0087] [0099] a battery status of a battery [0083] to an entity responsible for the automated external defibrillator [0033] [0085]) and wherein a movement detection device detects movement or vibration [0043] indicating that a person/body or object has interacted with the AED, this causes the unit to exit power saving mode and enable an antenna to allow operating in a normal operating mode 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rockwell with the teachings of Stapleford because these features may allow for "an extremely reliable connection and does not require any other end-user configuration" [0007] and to "therefore to conserve power connects to the Notification Service via a LPWA". Further, examiner notes the IoT mode of Stapleford simply comprises an additional mode of operation for an AED device, one of ordinary skill in the art would be able to add the IoT mode to memory and processor of Rockwell so that the menu and inputs display the mode and allow for configuration through a matter of routine optimization of the computerized system. 
Rockwell in view of Anderson and Stapleford do not teach wherein the IoT status comprises a battery status of a battery of the automated external defibrillator; determining, by the automated external defibrillator, that the battery status of the battery of the automated external defibrillator is at or below a threshold, in response to determining that the battery status is at or below the threshold, reducing, by the automated external defibrillator, functionality of the automated external defibrillator to a set of core functions, wherein the set of core functions maintains the automated external defibrillator in a functional condition to administer a predetermined number of defibrillation cycles, and requesting, by the automated external defibrillator, from the entity, maintenance to restore the battery status of the battery to above the threshold, 
Kaib et al. teaches an AED device where the system checks if the battery status of an AED [0007] is below a threshold [0009] [0156] [0177]; in response to determining the battery status is below the threshold, reducing functionality of the automated external defibrillator to a set of core functions (Fig 11) [0186-0190]; wherein the set of core functions maintains the automated external defibrillator in a functional condition to administer a predetermined number of defibrillation cycles [0157]-[0160][0186]-[0197][0205]-[0208] (the defibrillation system is designed to enter a low power mode when the battery is below a threshold and to limit function to critical functions (i.e. heart activity monitoring and defibrillation shock delivery Fig 11A&B), specific functions like storing charge on capacitors to allow for defibrillation [0207]-[0208] and the ability to set a threshold for when a battery nears its end of life, allow the system to remain functional in its core defibrillation function while operating on low battery; the limitation to allow the system to administer a predetermined number of defibrillation cycles is thereby met necessarily as one of ordinary skill would recognize that through setting a threshold for enacting the low power mode, any number of defibrillation cycles may be planned for by adjusting this threshold through routine experimentation), and requesting, from the entity, maintenance to restore the battery status of the battery to above the threshold [0179-0181].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rockwell in view of Anderson and Stapleford further with the teachings of Kaib because by determining if a battery's 
Rockwell in view of Anderson, Stapleford, and Kaib do not teach wherein the detecting, by a proximity sensor, a presence of a body is without direct contact with the body.
Alameh teaches wherein a portable device has infrared proximity sensor [0053] which detect the presence of a body without contact with the body and cause the device to switch modes based on the detection of a body [0068]. 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the proximity sensor of Stapleford with the non-contact proximity sensor of Alameh because a “proximity sensor component comprises a signal receiver to receive signals from objects external to the housing of the electronic device. In one embodiment, the signal receiver is an infrared signal receiver to receive an infrared emission from an object such as a human being when the human is proximately located with the electronic device” [0032], thus by implementing this proximity sensor, a device may detect if a human/user is nearby the device. Further, examiner considers that replacing the sensor of Stapleford with a noncontact sensor of Alameh comprises a simple substitution of one known element for another to obtain predictable results. 
	Regarding claims 2, 3, 10, 11, 18, and 19 Rockwell in view of Anderson, Stapleford, and Alameh teaches an AED device with mode selection features of claims 
Stapleford teaches an AED wherein configuring the network connectivity component to an Internet of Things mode, where the device operates under low power/power saving mode during this mode [0050] [0053], and further that the AED may report a status in the IoT mode during which the network connectivity component periodically reports [0087] [0099] a battery status of a battery [0083] to an entity responsible for the automated external defibrillator [0033] [0085] (Stapleford meets the limitation of at least one of the IoT status notifications).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AED of Rockwell with the teachings of an IoT connected AED of Stapleford because these features may allow for the system to be battery powered and "therefore to conserve power connects to the Notification Service via a LPWA" [0094], and power saving modes may be activated to "maximize battery life" [0087]; and by reporting battery status the overall power states may be observed remotely and monitored to ensure the power saving is functioning. 
	Regarding claims 4, 5, 12, and 13, Rockwell in view of Anderson, Stapleford, and Alameh teaches an AED device with mode selection features of claims 1 and 9. Further, Rockwell teaches an AED with inputs and menu allowing a user to select a mode and switch modes (Col 12 Ln 55- Col 13 Ln 64). Rockwell does not teach where the system 
Stapleford teaches an AED wherein configuring the network connectivity component to an Internet of Things mode causes the AED to enter a low power mode [0050] [0053] (Claim 5) during which the network connectivity component periodically reports [0087] [0099] a battery status of a battery [0083] to an entity responsible for the automated external defibrillator [0033] [0085].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the AED with menu and mode selection of Rockwell with the teachings of an IoT mode on an AED of Stapleford because these features may allow for the system to be battery powered and "therefore to conserve power connects to the Notification Service via a LPWA" [0094] and to "maximize battery life" power saving modes may be activated [0087].
Claims 6, 7, 8, 14, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell (US 6141584 A) in view of Anderson (US 20150024738 A1) and Stapleford (US 20190200168 A1), Kaib (US 20170003356 A1) and Alameh (US 20160350553 A1) as applied to claims 1, 9, and 17 above, and further in view of Tuysserkani (US 20110060378 A1) and Taylor et al. (US 20180280709 A1).
Regarding claims 6, 7, 8, 14, 15, 16, and 20, Rockwell in view of Anderson, Stapleford Kaib, and Alameh describes the method substantially as claimed in claims 1 and 9. Further, Rockwell teaches an AED device with a general use mode where advanced features are gated so that only a highly trained caretaker can access them 
Rockwell does not teach where this mode connects to an emergency service and herein the emergency service allows a user of the automated external defibrillator to access a set of advanced functions protected by a credential.
Tuysserkani teaches a method of automatic external defibrillator use wherein the automated external defibrillator connects to an emergency service via a network (Fig 4) [0003] [0019] [0022-0024].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rockwell in view of Anderson, Stapleford and Alameh further with the teachings of Tuysserkani because this allows the device "to report activation of the AED, summon emergency services and to relay patient vital signs and treatment data" and to "place a voice call to emergency services so that an aid-giver can speak with dispatchers or medical personnel while attending to the patient" [0003].
Taylor teaches a method of defibrillator use wherein a connection to the emergency service [0017] (emergency service connection previously described by Tuysserkani can be remote user) allows a user [0017] [0033] of the automated external defibrillator to access a set of advanced functions [0017] (advanced functions, manually setting spacing or duration of shocks) protected by a credential wherein the set of advanced functions protected by a credential comprises at least a portion of functions provided in the first responder mode [0032]-[0033] (credential and authorization may be needed to access functions outside of a set range; when examining this claim in view of 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rockwell in view of Anderson, Stapleford, Alameh and Tuysserkani with the teachings of Taylor because the use of an advance function such as dual sequential defibrillation may allow a patient in recurrent and uncontrolled ventricular fibrillation to have "effective treatment in restoring the patient's normal heart rhythm" in a situation where this advanced function may be "considered by rescuers as a desperate last ditch effort to save the life of a cardiac arrest victim" [0002].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 February 2022